Hall, Justice.
Plaintiffs appeal from the denial of a temporary injunction. The petition sought to temporarily and permanently enjoin the defendant from placing a frame dwelling upon a lot in the Norcross Hills Subdivision owned by the defendant. The plaintiffs are homeowners in the subdivision and allege that the frame dwelling about to be moved onto the lot is in violation of certain restrictive covenants. The trial court granted the temporary restraining order and after a hearing vacated the same and denied the temporary injunction. The appellant did not secure an order of supersedeas as required by Code Ann. § 81A-162. The appellee moves to dismiss the appeal on the ground that the questions presented in this appeal are moot for the reason that the house is now in place upon the lot.
The motion is granted. Lott v. Foskey, 230 Ga. 134 (196 SE2d 141); Davis v. Creative Land Development Corp., 230 Ga. 47 (195 SE2d 411).

Appeal dismissed.


All the Justices concur.

Richardson, Chenggis & Constantinides, Platon P. Constantinides, for appellants.
McLarty & Aiken, Paul M. McLarty, for appellee.